Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent
provisions.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/27/2021 has been entered.
 	Claims 1, 6 – 10, and 15 – 22 have been amended.
Claims 1, 3 – 10, and 12 – 22 are pending for consideration. 


Response to Arguments
Applicant's arguments filed on 9/27/2021 have been fully considered but they are moot in view of new grounds of rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3 – 10, and 12 – 22 are rejected under 35 USC 103 as being unpatentable over Wang et al. (US 2013/0212671) (hereafter Wang) and in view of Cochin et al. (US 2016/0179706) (hereafter Cochin), in view of A. N. Liguori et al. (US 2018/0165455 A1) (hereafter Liguori), and in view of Kramarczyk (US 2017/0353441) (hereafter Kramarczyk).

Regarding claim 1 Wang teaches: A method comprising: [at a baseboard management controller of a computing device comprising an interface, memory, and at least one processor]: using a multiplexer to control connection between the interface and the computing device; communicating a first instruction to the multiplexer to control the connection to prevent access to resources of the computing device via the interface by an external device that is separate from the computing device (Wang, in Para. [0040] discloses “Multiplexer 208 is controlled by signal 222 from system processor 204. It can use any conventional, proprietary or future techniques for mixing video and graphics from multiple sources such as chroma-key, overlay, windowing, etc.” Wang, in Para. [0042] discloses “Similar to the provision of application processor graphics 216 to display 210 via mux 208, system processor 204 prevents access of processor 202 to keyboard 206 and other peripherals until authentication succeeds.” Wang, in Para. [0037] discloses “One of the inputs 218 of the video multiplexor 208 is connected to a video-graphic module internal to the system processor sub-system 204, which is used to communicate operational and security related information and interaction with the end-user” Wang, in Para. [0037] discloses “The other input 216 of the video multiplexor 208 is connected to the output of the video-graphic module of the application processor sub-system 202, so that the graphics generated by applications are directed to the multiplexor 208, and through the multiplexor conditionally to the display monitor 210 under the control of system processor 204 and control signal 222.”);
[receiving, from the external device via the interface, access information; determining whether the access information is approved for permitting access to the resources of the computing device];
 [and in response to determining that the access information is approved, communicating a second instruction to the multiplexer to control the connection to provide access to the resources of the computing device via the interface by the external device].
Wang fails to explicitly teach: receiving, from the external device via the interface, access information; determining whether the access information is approved for permitting access to the resources of the computing device
Cochin from the analogous technical field teaches: receiving, from the external device via the interface, access information; determining whether the access information is approved for permitting access to the resources of the computing device (Examiner note: granting (i.e. approval) or rejecting an access is met by the operations of a pairing module) (Cochin, in Para. [0016] discloses “the pairing module 110 may detect connection of an external device, determine a type of the connected device, and generate a random user action associated with the device to complete a pairing between the computer 102 and the external device” Cochin, in Para. [0031] discloses “The pairing may include granting access to the resources of the computer 102 unavailable to the previously segregated device. If the random user action is not received (line 820), the pairing module 110 may reject the connected device (block 822) and continue to segregate the device from resources of the computer 102, such that the connected device is not paired with the computer 102.” Cochin, in Para. [0034] discloses “a device may include a memory storing firmware, a device identifier, or both.” Cochin, in Para. [0027] discloses “the pairing module 110 may be executable by one or more processors of the computer 102. Initially, the pairing module 110 may detect connection of a device (block 802).”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Wang, in view of the teaching of Cochin which discloses an external device type detection/examination and granting/rejecting an access to the system in order to improve control and higher security of communication between host computer and external devices (Cochin, [0011, 0016, 0027, 0031, 0034]).
 Wang as modified by Cochin, fails to explicitly teach: A method comprising: at a baseboard management controller of a computing device comprising an interface, memory, and at least one processor
Liguori from the analogous technical field teaches: A method comprising: at a baseboard management controller of a computing device comprising an interface, memory, and at least one processor (Examiner note: the communication control is met by the properly configurable programmable security logic) (Liguori, in Para. [0035] discloses “In some implementations, server 200 may include a second processor, such as a baseboard management controller (BMC) 240 for managing the operation of server 200” Liguori, in Para [0019] discloses “The adapter device and the programmable security logic, alone or in combination, may be configured to verify the firmware in the non-volatile memories before allowing the processor and/or a baseboard management controller (BMC) to start a boot sequence; scrub data remaining in volatile memory or processing logic”) Liguori, in Para [0093] discloses “At operation 860, the programmable security logic may disable communications between processor(s) 510 and BMC 520 by turning on or off, for example, one or more switches, buffers, or multiplexers”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to change Wang, as modified by Couchin in view of the teaching of Liguori which discloses a controlling system comprising a baseboard management controller (BMC) in order to improve operation management of  computing system (Liguori, [0019, 0035, 0093]).
Wang as modified by Cochin and Liguori, fails to explicitly teach: and in response to determining that the access information is approved, communicating a second instruction to the multiplexer to control the connection to provide access to the resources of the computing device via the interface by the external device.
Kramarczyk from the analogous technical field teaches: and in response to determining that the access information is approved, communicating a second instruction to the multiplexer (Kramarczyk, in Para. [0011] discloses “If the remote user is authentic and has a legitimate need to access the multiplexers, the technician operates the authentication device.”) to control the connection to provide access to the resources of the computing device via the interface by the external device (Examiner note: external device is met by a remote user) (Kramarczyk, in Para. [0042] discloses “CPU 302 may be the same as CPU 46 described above with respect to system 200. In which case, CPU 302 both controls the multiplexer 300 and authenticates users accessing the network. Alternatively, multiplexer 300 may include a separate system authentication device 200 with its own CPU” Kramarczyk, in Para. [0011] discloses “The multiplexers include an authentication device that is physically connected with the multiplexer.” Kramarczyk, in Para. [0055] discloses “According to one embodiment, where the authentication device 550 is a keypad connected with multiplexer 512, the control room employee enters a password code. Where the device 550 includes a biometric sensor, for example, a fingerprint scanner, the control room employee provides his or her fingerprint.” Kramarczyk, in Para. [0038] discloses “Multiplexer CPU 302 is provided with memory in the form of random access memory ("RAM") 304 and flash memory 306”)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to change Wang, as modified by Couchin and Liguori, in view of the teaching of Kramarczyk which discloses an access control of remote users, i.e. external devices, to the network per multiplexers in order to improve efficiency of the access control to the network and/or system resources by exploring multiplexer capabilities (Kramarczyk, [0011, 0038, 0042, 0055]).

Regarding claim 3 Wang teaches: The method of claim 1, wherein the external device is a universal serial bus (USB) compatible device (Wang, in Para. [0057] discloses “the peripherals that can be connected via USB belong to a number of categories, each possibly with its unique implication on security of the computer system.”).

Regarding claim 4 Wang fails to explicitly teach:  The method of claim 1, wherein the access information comprises at least one of an identifier of the external device, power consumption information of the external device, and a type of the external device.
Cochin from the analogous technical field teaches: The method of claim 1, wherein the access information comprises at least one of an identifier of the external device, power consumption information of the external device, and a type of the external device. (Cochin, in Para. [0011] discloses “The connection of the external device to the computer may be detected, and the type of device may be determined from the identifier provided by the external device.” Cochin, in Para. [0048] discloses “The display 1014 may also display various indicators to provide feedback to a user, such as power status, call status, memory status, network status etc.”).

Regarding claim 5 Wang fails to explicitly teach: The method of claim 1, further comprising determining, at the baseboard management controller, that the external device is physically-interfaced the interface of the computing device, and wherein receiving access information comprises receiving the access information via the multiplexer upon physical interface of the external device with the interface of the  computing device.
Cochin from the analogous technical field teaches: The method of claim 1, further comprising determining, at the baseboard management controller, that the external device is physically-interfaced Application No.: 15/935,152 the interface of the computing device, and wherein receiving access information comprises receiving the access information via the multiplexer upon physical interface of the external device with the interface of the  computing device (Examiner note: pairing module collects information about external devices interfaces) (Cochin, in Para. [0013] discloses “a system 100 illustrating a computer 102 and various external devices 104,106, and 108 that may be connected to the computer 102 via various interfaces.” Cochin, in Para. [0016] discloses “the pairing module 110 may be implemented in an operating system (OS) driver for an interface” Cochin, in Para. [0063] discloses “there is disclosed a method that includes detecting, by a processor, connection of an external device to a computer via a wired interface or a wireless interface and preventing, by the processor, the external device from accessing one or more resources of the computer.”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Wang, in view of the teaching of Cochin which discloses receiving an information about external device interfaces in order to improve control over communication in the system with external devices (Cochin, [0013, 0016, 0063]).

Regarding claim 6 Wang, as modified, fails to explicitly teach: The method of claim 1, wherein receiving access information comprises receiving an identifier of the external device via the multiplexer, and wherein determining whether the access information is approved comprises determining whether the identifier of the external device is approved for permitting access by the external device to the resources of the computing device.
Kramarczyk from the analogous technical field teaches: The method of claim 1, wherein receiving access information comprises receiving an identifier of the external device via the multiplexer (Examiner note: identification of external device is met by the operation of authentication device in conjunction with remote user) (Kramarczyk, in Para. [0011] discloses “In order for a legitimate user, for example, a communications engineer, to remotely access the network of multiplexers, a trusted individual, for example, a control room technician, must operate the authentication device physically located proximate to one of the multiplexers. The technician confirms the identity of the person seeking access to the multiplexers, for example, by telephone or by video conference.”), and wherein determining whether the access information is approved comprises determining whether the identifier of the external device is approved for permitting access by the external device to the resources of the computing device (Kramarczyk, in Para. [0011] discloses “The multiplexers include an authentication device that is physically connected with the multiplexer.” Kramarczyk, in Para. [0055] discloses “According to one embodiment, where the authentication device 550 is a keypad connected with multiplexer 512, the control room employee enters a password code. Where the device 550 includes a biometric sensor, for example, a fingerprint scanner, the control room employee provides his or her fingerprint.”). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to change Wang, as modified by Cochin and Liguori, in view of the teaching of Kramarczyk which discloses an access control of remote users, i.e. external devices, to the network per multiplexers in order to improve efficiency of the access control to the network and/or system resources by exploring multiplexer capabilities (Kramarczyk, [0011, 0055]).

Regarding claim 7 Wang, as modified, fails to explicitly teach: The method of claim 6, further comprising maintaining, at the baseboard management controller, a list of identifiers approved for permitting access to the resources of the computing device, 
and wherein determining whether the access information is approved comprises: determining whether the identifier received from the external device matches one of the approved identifiers; and permitting the access in response to determining that the received identifier matches one of the approved identifiers.
Liguori from the analogous technical field teaches: The method of claim 6, further comprising maintaining, at the baseboard management controller, a list of identifiers approved for permitting access to the resources of the computing device (Liguori, in Para [0036] discloses “BMC 240 may include a processing logic that monitors the physical states of server 210 using sensors controlled by embedded controllers 260 and communicate with a system administrator using an independent network connection through network interface 250.” Liguori, in Para [0037] discloses “System administrators may use BMC 240 to monitor status of server 200, such as temperatures, voltages, fans, power supplies, and chassis intrusion; identify devices and query real-time inventory information of server 200” Liguori, in Para [0040] discloses “adapter device 270 may communicate as a standard bridge component for facilitating access between various physical and emulated components of server 200 and one or more network fabrics, such as network fabrics 110, using a network interface 280”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to change Wang, as modified by Cochin in view of the teaching of Liguori which discloses a controlling system comprising a baseboard management controller (BMC) monitoring device identification and access to the resources in order to higher security and improve operation management of computing system (Liguori, [0036, 0037, 0040]).
Wang, as modified by Cochin and Liguori, fails to explicitly teach: and wherein determining whether the access information is approved comprises: determining whether the identifier received from the external device matches one of the approved identifiers; and permitting the access in response to determining that the received identifier matches one of the approved identifiers.
Kramarczyk from the analogous technical field teaches: and wherein determining whether the access information is approved comprises: determining whether (Kramarczyk, in Para. [0055] discloses “According to one embodiment, where the authentication device 550 is a keypad connected with multiplexer 512, the control room employee enters a password code. Where the device 550 includes a biometric sensor, for example, a fingerprint scanner, the control room employee provides his or her fingerprint. If the password code and/or biometric information matches previously stored information for employee 509, the secure lockdown manager of multiplexer 60, as shown in FIG. 2, takes that device out of secure lockdown mode”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to change Wang, as modified by Cochin and Liguori, in view of the teaching of Kramarczyk which discloses comparative analysis of current and previously approved identifiers by multiplexer management in order to increase security and convenience of users identification by multiplexer management (Kramarczyk, [0055]).

Regarding claim 8 Wang, as modified, fails to explicitly teach: The method of claim 1, further comprising preventing access to the resources of the computing device comprises preventing access to the resources of the computing device by the external device in response to determining that the information is not approved.
Kramarczyk from the analogous technical field teaches: The method of claim 1, further comprising preventing access to the resources of the computing device resources of the computing device by the external device in response to determining that the information is not approved (Kramarczyk, in Para. [0037] discloses “Secure lockdown manager 60 prevents any user from accessing the multiplexer 112, 114, 116, 118 or administrative computer 108 to retrieve data or to modify software unless and until the user seeking access has be authenticated”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to change Wang, as modified by Cochin and Liguori, in view of the teaching of Kramarczyk which discloses preventing access to the system resources per multiplayers without proper authentication in order to increase security of the resources access management in the system (Kramarczyk, [0037]). 

Regarding claim 9 Wang as modified fails to explicitly teach: The method of claim 1, wherein the method further comprises: detecting, by a sensor, whether the external device is not connected to the interface, and preventing access to the resources of the computing device via the interface in response to detecting that the external device is not connected to the interface.
Liguori from the analogous technical field teaches: The method of claim 1, wherein the method further comprises: detecting, by a sensor, whether the external device is not connected to the interface, and preventing access to the resources of the computing device via the interface in response to detecting that the external device is not connected to the interface (Liguori, in Para [0036] discloses “BMC 240 may include a processing logic that monitors the physical states of server 210 using sensors controlled by embedded controllers 260 and communicate with a system administrator using an independent network connection through network interface 250.”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to change Wang, as modified by Cochin in view of the teaching of Liguori which discloses a controlling system comprising a baseboard management controller (BMC) monitoring by sensors the devices connectivity in order to increase security and to make operation management of computing system more convenient (Liguori, [0036]).

Regarding claim 10, claim 10 discloses a system that is substantially equivalent to the method of claim 1. Therefore, the arguments set forth above with respect to claim 1 are equally applicable to claim 10 and rejected for the same reasons.

Regarding claim 12, claim 12 dependent on claim 10 discloses a system that is substantially equivalent to the method of claim 3 dependent on claim 1. Therefore, the arguments set forth above with respect to claim 3 are equally applicable to claim 12 and rejected for the same reasons.

Regarding claim 13, claim 13 dependent on claim 10 discloses a system that is substantially equivalent to the method of claim 4 dependent on claim 1. Therefore, the arguments set forth above with respect to claim 4 are equally applicable to claim 13 and rejected for the same reasons.

Regarding claim 14 Wang as modified fails to explicitly teach: wherein the computing device controller comprises a baseboard management controller (BMC).
Liguori from the analogous technical field teaches: wherein the computing device controller comprises a baseboard management controller (BMC) (Liguori, in Para. [0035] discloses “In some implementations, server 200 may include a second processor, such as a baseboard management controller (BMC) 240 for managing the operation of server 200”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to change Barboy, as modified by Couchin in view of the teaching of Liguori which discloses a controlling system comprising a baseboard management controller (BMC) in order to improve operation management of  computing system (Liguori, [0035]).

Regarding claim 15 Wang as modified fails to explicitly teach: The system of claim 10, wherein the multiplexer is configured to be controlled by the computing device controller to: prevent the access to the resources of the computing device; controllably connect the external device to the resources of the computing device; receive the information from the external device; and communicate the information to the baseboard management controller.
Liguori from the analogous technical field teaches: The system of claim 10, wherein the multiplexer (Liguori, in Para. [0059] discloses “In some embodiments, switch 515 may be implemented as a buffer or multiplexer (MUX).”), is configured to be controlled by the computing device controller (Liguori, in Para. [0093] discloses “the programmable security logic may disable communications between processor(s) 510 and BMC 520 by turning on or off, for example, one or more switches, buffers, or multiplexers”) to: prevent the access to the resources of the computing device; controllably connect the external device to the resources of the computing device; receive the information from the external device; and communicate the information to the baseboard management controller (Liguori, in Para. [0143] discloses “In some implementations, the network device 1224 is a peripheral device, such as a PCI-based device. In these implementations, the network device 1224 includes a PCI interface for communicating with a host device.” Liguori, in Para. [0056] discloses “adapter device 570 may communicate as a standard bridge component for facilitating access between various physical and emulated components of server 500 and a network fabric”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to change Wang, as modified by Cochin in view of the teaching of Liguori which discloses an application of a multiplexer configured for special controlling functions in order to improve efficiency and security of the communication control in the system (Liguori, [0056, 0093, 0143]).

Regarding claim 16, claim 16 dependent on claim 10 discloses a system that is substantially equivalent to the method of claim 5 dependent on claim 1. Therefore, the arguments set forth above with respect to claim 5 are equally applicable to claim 16 and rejected for the same reasons.

Regarding claim 17, claim 17 dependent on claim 10 discloses a system that is substantially equivalent to the method of claim 6 dependent on claim 1. Therefore, the arguments set forth above with respect to claim 6 are equally applicable to claim 17 and rejected for the same reasons.

Regarding claim 18, claim 18 dependent on claim 17 and on claim 10 discloses a system that is substantially equivalent to the method of claim 7 dependent on claim 6 and on claim 1. Therefore, the arguments set forth above with respect to claim 7 are equally applicable to claim 18 and rejected for the same reasons.

Regarding claim 19, claim 19 dependent on claim 10 discloses a system that is substantially equivalent to the method of claim 9 dependent on claim 1. Therefore, the arguments set forth above with respect to claim 9 are equally applicable to claim 19 and rejected for the same reasons.

Regarding claim 20 Wang teaches: A system comprising: a universal serial bus (USB) interface to a computing device (Wang, in Para. [0057] discloses “the peripherals that can be connected via USB belong to a number of categories, each possibly with its unique implication on security of the computer system.”) comprising an interface, memory, and at least one processor; a multiplexer configured to control connection between the USB interface and resources of the computing device; a baseboard management controller configured to: communicate a first instruction to the multiplexer to control the connection to prevent access to the resources of the computing device via the USB interface by an external USB compatible device; (Wang, in Para. [0040] discloses “Multiplexer 208 is controlled by signal 222 from system processor 204. It can use any conventional, proprietary or future techniques for mixing video and graphics from multiple sources such as chroma-key, overlay, windowing, etc.” Wang, in Para. [0042] discloses “Similar to the provision of application processor graphics 216 to display 210 via mux 208, system processor 204 prevents access of processor 202 to keyboard 206 and other peripherals until authentication succeeds.” Wang, in Para. [0034] discloses “system controller 104 can further include memories, memory and I/0 addressing space, operating system software, application software, graphics processors, sound processors and processor buses”);  
[receive a serial number and an indication of a type of the external device from the external USB compatible device; determine whether the serial number and the type of the external device are approved for permitting access to the resources  of the computing device;] 
and communicate a second instruction to the multiplexer to control the connection to provide access to the resources of the computing device via the USB interface by the (Wang, in Para. [0014] discloses “a computer system according to embodiments of the invention includes a first subsystem including a first processor configured to run applications; a second subsystem including a second separate processor configured to run security firmware; and peripherals connected to the second subsystem, wherein access to the peripherals by the applications is controlled by the security firmware running on the second processor” Wang, in Para. [0015] discloses “configuring a second subsystem of the computer system including a second separate processor to run security firmware; connecting peripherals to the second subsystem; and controlling access to the peripherals by the applications using the security firmware running on the second processor which emulates corresponding peripheral connections of the first subsystem.”).
Wang fails to explicitly teach: receive a serial number and an indication of a type of the external device from the external USB compatible device; determine whether the serial number and the type of the external device are approved for permitting access to the resources of the computing device
Cochin from the analogous technical field teaches: receive a serial number and an indication of a type of the external device from the external USB compatible device; determine whether the serial number and the type of the external device are approved for permitting access to the resources of the computing device (Examiner note: granting (i.e. approval) or rejecting an access is met by the operations of a pairing module which comprises receiving all information about external device including serial number, device type, etc.) (Cochin, in Para. [0016] discloses “the pairing module 110 may detect connection of an external device, determine a type of the connected device, and generate a random user action associated with the device to complete a pairing between the computer 102 and the external device” Cochin, in Para. [0031] discloses “The pairing may include granting access to the resources of the computer 102 unavailable to the previously segregated device. If the random user action is not received (line 820), the pairing module 110 may reject the connected device (block 822) and continue to segregate the device from resources of the computer 102, such that the connected device is not paired with the computer 102.”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Wang, in view of the teaching of Cochin which discloses an external device type detection/examination and granting/rejecting an access to the system in order to improve control and higher security of communication between host computer and external devices (Cochin, [0011, 0016, 0031]).

Regarding claim 21 Wang teaches: The method of claim 1, further comprising: using a current sensor to detect whether the external device is drawing current from the interface (Examiner note: current drawing from interface is met by direct connection to the interface nodes, devices, etc.) (Wang, in Para. [0025] discloses “the architecture comprises two sub-systems, each with their own processing units and memories, and a defined set of interfaces that interconnect the two sub-systems and the external world. One sub-system is designed to provide a familiar environment for running computer applications. The other sub-system is designed to provide a secure bridge between the first sub-system and users via input and output devices.”), and preventing access to the resources of the computing device via the interface in response to detecting that the external device is not drawing current from the interface (Examiner note: detection of direct connectivity of devices to interface is met by the device authentication process) (Wang, in Para. [0033] discloses “The system-processor 104 typically has two connections for each type of peripheral connection, one to an actual peripheral 106 and the other to the application-processor sub-system 102.” Wang, in Para. [0070] discloses “if it is determined in step S610 that authentication is successful, the system processor 204 declares a normal operational mode in step S614, and causes video mux 208 to allow the application processor 202 graphics to take up the entire screen” Wang, in Para. [0034] discloses “system controller 104 can further include memories, memory and I/0 addressing space, operating system software, application software, graphics processors, sound processors and processor buses”).

Regarding claim 22, claim 22 dependent on claim 10 discloses a system that is substantially equivalent to the method of claim 21 dependent on claim 1. Therefore, the arguments set forth above with respect to claim 21 are equally applicable to claim 22 and rejected for the same reasons.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VLADIMIR IVANOVICH GAVRILENKO whose telephone number is (313)446-6530.  The examiner can normally be reached on Monday-Friday 7:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on (571) 272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/V.I.G./Examiner, Art Unit 2431     
/LYNN D FEILD/Supervisory Patent Examiner, Art Unit 2431